Citation Nr: 0809797	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-16 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease  of the lumbar spine at L5-S1 
(DDD).  

2.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1959 to 
March 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to a rating in excess of 10 percent 
for DDD and a rating in excess of 0 percent for bilateral 
hearing loss.  

Subsequent rating decisions by the RO increased the rating 
for DDD to 20 percent and the rating for bilateral hearing 
loss to 40 percent.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine at L5-S1 is manifested by thoracolumbar range of motion 
measuring 50 degrees forward flexion at its most limited; no 
findings of favorable or unfavorable ankylosis of any part of 
the spine; no incapacitating episodes requiring bed rest; and 
a lack of severe limitation of motion of the lumbar spine.

2.  VA audiometric testing reveals no worse than Level VIII 
hearing acuity in the right ear and Level VII hearing acuity 
in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine at L5-S1 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243 (2007); 38 
C.F.R. § 4.71a, DC 5292 (in effect prior to September 26, 
2003).

2.  The schedular criteria for an evaluation in excess of 40 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.85, DC 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in May 2004, 
subsequent to the initial adjudication in December 2003.  The 
RO provided notice pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in March 2006, subsequent to the initial 
adjudication.  While notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process and, in fact, the 
veteran's representative has submitted written argument on 
the issues on three occasions.  The claim was subsequently 
readjudicated in an April 2004 statement of the case (SOC) 
and March 2005, May 2005, May 2007, and October 2007 
supplemental statements of the case (SSOC), following the 
provision of notice.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the letters discussed above did not specifically 
list the criteria for receiving a higher rating for DDD or 
bilateral hearing loss, pursuant to Vazquez-Flores v. Peake, 
No. 05-355 (U.S. Vet. App. Jan. 30, 2008), the veteran and 
his representative have demonstrated actual knowledge of the 
evidence necessary to substantiate an increased rating claim 
for the DDD and bilateral hearing loss disabilities by his 
representative's contentions that the veteran is entitled to 
a higher evaluation based on the specific rating criteria for 
both of the disabilities.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Furthermore, a March 2006 letter informed the veteran that in 
determining a disability rating the RO considers evidence of 
the nature and symptoms of the condition, severity and 
duration of the symptoms, and impact of the condition and 
symptoms on employment, and an April 2004 SOC listed the 
specific criteria for a higher rating under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5235-5243 (2007) and 38 C.F.R. 
4.85, DC 6100 (2007) which are the criteria the veteran's DDD 
and bilateral hearing loss disabilities are currently rated 
under, respectively.  Additionally, the April 2004 SOC listed 
the specific criteria for a higher rating under 38 C.F.R. § 
4.71a, DC 5292 (prior to September 26, 2003).  The claim was 
subsequently readjudicated in a May 2007 SSOC, following the 
provision of notice. The March 2006 letter and April 2004 SOC 
collectively, in addition to the veteran's actual knowledge, 
have given the veteran notice pursuant to Vazquez-Flores v. 
Peake.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran medical 
examinations and opinions as to the severity of his 
disabilities.  All known and available records relevant to 
the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

I.  Degenerative Disc Disease

The RO originally granted service connection for DDD in May 
1986, assigning a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5003-5293 and an effective date of 
April 1, 1985.  The December 2003 rating decision presently 
on appeal continued this evaluation, and an October 2007 
rating decision granted entitlement to a rating of 20 percent 
for DDD.  The veteran seeks an evaluation in excess of 20 
percent for DDD.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

During the pendancy of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of the disabilities 
of the spine based on range of motion and lumbosacral strain, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003) (codified at 38 C.F.R. pt. 4).  The September 2003 
amendments renumbered the diagnostic codes and created a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.  On September 26, 2003, DC 5293 
became DC 5243, however the substance of it remained the 
same.  The veteran's disability will not be rated under DC 
5293, however, because he filed his claim in April 2003, 
which was after the September 2002 substantive change to DC 
5293.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set 
of amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5292 (revised in September 2002 and 
renumbered as Diagnostic Code 5243 effective September 26, 
2003 provides that intervertebral disc syndrome (IVDS) is to 
be rated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 30 percent disability rating is assigned for 
forward flexion of the cervical spine 15 degrees or less; or, 
favourable ankylosis of the entire cervical spine.  A 40 
percent disability rating is assigned for unfavourable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favourable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavourable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavourable ankylosis of the entire 
spine.  
38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and a 60 percent disability rating for IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 
(2) provides that, if intervertebral disc syndrome is present 
in more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be rated on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a.

A VA examination was conducted in May 2003.  The examiner 
reviewed the veteran's claims file.  The flexion forward of 
his back was to 90 degrees with mild discomfort noted, 
however during repetitive motion of his back there were mild 
signs of fatigability, but there are no changes in the 
flexion of his back.  The examiner reported that during acute 
flare-ups there is about a 50 percent reduction of his 
flexion.  The veteran had 30 degrees of flexion backward with 
mild pain that starts around 10 degrees and ends at 30 
degrees.  Lateral flexion, both right and left, to 30 
degrees, and rotation to 30 degrees.  Imaging of the lumbar 
spine demonstrated moderate osteoporosis, and mild tenderness 
to deep palpation in the lumbosacral area was reported.  A 
diagnosis of chronic back strain secondary to severe DDD of 
the lumbar spine at the level of L5-S1 with no apparent 
evidence of sciatic radiculopathy was noted.

A VA examination was conducted in November 2004.  The 
examiner reviewed the veteran's claims file.  Active and 
passive range of motion testing shows forward flexion of the 
lumbosacral spine of 0-90 degrees, extension from 0-30 
degrees, and right and left lateral rotation of 30 degrees.  
Repetitive bending was done by the veteran with no 
difficulty.  The examiner reported that during flare-ups and 
during repetitive bending the veteran will have no limitation 
of function or reduction of lumbar spine flexion.  Decreased 
sensation on the dorsum of the toes and dorsum of the feet 
bilaterally were reported.  Imaging indicated a diagnosis of 
DDD of the lumber spine.

A VA examination was conducted in September 2007.  The 
examiner reviewed the veteran's claims file and an MRI of the 
lumbosacral spine that was conducted on April 4, 2007.  An 
examination of the lumbosacral spine indicated forward 
flexion of 0 to 50 degrees, with pain at 50 degrees, right 
and left lateral flexion from 0 to 20 degrees, backward 
extension of 0 to 15 degrees, and right and left lateral 
rotation of 0 to 20 degrees.  Additional functional 
limitation of motion of the lumbosacral spine during flare-up 
and repetitive use limited to 0 to 50 degrees on forward 
flexion and 0 to 15 degrees backward extension was noted.  A 
neurologic examination revealed no evidence of muscle atrophy 
or decrease in muscle tone.  Lasegue sign was positive on the 
right lower extremity, while Babinski and Romberg signs were 
absent.  A diagnosis of DDD lumbar spine, with subjective 
radiculopathy, bilateral lower extremities, was given.

To receive a rating higher than 20 percent under the former 
criteria of DC 5292 for limitation of motion of the lumbar 
spine, medical evidence must show severe limitation of motion 
of the lumbar spine.  The VA examinations of record shows a 
range of forward flexion of no worse than 0 to 50 degrees, 
right and left lateral flexion from 0 to 20 degrees, backward 
extension of 0 to 15 degrees, and right and left lateral 
rotation of 0 to 20 degrees.  Thus, the Board is unable to 
reasonably characterize as "severe" the veteran's 
limitation of motion of his lumbar spine as required for a 
higher rating under former Diagnostic Code 5292. 

To receive a rating higher than 20 percent for IVDS, the 
medical evidence must show that there is forward flexion of 
the cervical spine of 15 degrees or less, or favorable 
ankylosis of the entire cervical spine; unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine; unfavorable 
ankylosis of the entire thoracolumbar; or unfavorable 
ankylosis of the entire spine; or incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, that requires bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. 4.71a, DC 5235-5243.  None of the VA examiners found 
any of these conditions were manifested, and there is no 
evidence that any physician has prescribed bed rest due to 
the veteran's back disability.  Therefore, a higher rating 
cannot be assigned.  Likewise, the presence of pain (whether 
it radiates or not) is already contemplated in the 20 percent 
evaluation assigned under the General Rating Formula.  
Accordingly the evidence does not establish that a higher 
evaluation under 38 C.F.R. § 4.71a, DC 5235-5243, is 
warranted.

As to whether separate evaluations for neurological 
manifestations are warranted pursuant to 38 C.F.R. 4.71a DC 
5235-5243, Note (1), the RO has granted the veteran 
entitlement to service connection for radiculopathy of the 
right and left lower extremities as secondary to the 
veteran's DDD, assigning separate 10 percent evaluations with 
effective dates of April 4, 2007, for both disabilities, and 
those issues are not on appeal.  There is no evidence of 
record indicating that other neurological manifestations are 
present.

In numerous documents of record the veteran states the 
severity of his back disability merits a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as the 
severity of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, while the veteran's lay 
assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a disability rating higher than 20 percent have not been met 
at any time during the course of the claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
4.71a, DC 5235-5243; DC 5292 (effective prior to September 
26, 2003).

As the criteria for assignment of the next higher 30 percent 
rating are not met, the criteria for an even higher rating 
are likewise not met. 

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for DDD 
of the lumbar spine at L5-S1 is not warranted.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56; 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.





II.  Bilaterial Hearing Loss

The RO originally granted service connection for a bilateral 
hearing loss disability in May 1986, assigning a 0 percent 
rating with an effective date of April 1, 1985.  The December 
2003 rating decision presently on appeal continued this 
rating.  A March 2005 rating decision granted entitlement to 
an evaluation of 20 percent for bilateral hearing loss.  A 
May 2007 rating decision granted entitlement to an evaluation 
of 40 percent for bilateral hearing loss. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2006).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  "Puretone 
threshold average" as used in Tables VI and VIa, is the sum 
of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  This average is used in all cases 
(including those in Sec. 4.86) to determine the Roman numeral 
designation for hearing impairment where the axes intersect.  
The results are then matched between the "better" ear and the 
"poorer" ear on Table VII to produce a disability rating 
under Code 6100.

The veteran's bilateral hearing loss is presently evaluated 
as 40 percent disabling.  To receive a 50 percent evaluation 
for bilateral hearing loss the evidence must show that the 
hearing loss rises to the level of severity proscribed in 38 
C.F.R. § 4.85, DC 6100, Table VII. 

A July 2003 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
40
60
70
80
Left Ear:
45
50
50
40

The veteran's average puretone decibel loss average was 
reported as 63 decibels in the right ear and 46 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 80 percent in the right ear and of 94 percent in 
the left ear.  The veteran's claims file was reviewed by the 
examiner and the pertinent diagnosis was mild to severe 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.

A November 2004 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
45
65
70
75
Left Ear:
50
70
70
80

The veteran's average puretone decibel loss average was 
reported as 64 decibels in the right ear and 68 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 74 percent in the right ear and of 72 percent in 
the left ear.  The pertinent diagnosis was mild low to 
moderate-severe mid to severe high frequencies sensorineural 
hearing loss in the right ear and mild low to severe mid-high 
frequencies sensorineural hearing loss in the left ear.

An April 2007 VA audiological examination reported that the 
puretone thresholds, in decibels, were as follows:  


1000 hertz
2000 hertz
3000 hertz
4000 hertz
Right Ear:
50
70
75
90
Left Ear:
55
60
60
50

The veteran's average puretone decibel loss average was 
reported as 71 decibels in the right ear and 59 decibels in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 48 percent in the right ear and of 52 percent in 
the left ear.  The veteran's claims file was reviewed by the 
examiner and the pertinent diagnosis was moderate to profound 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.

When the hearing examination findings are applied to 38 
C.F.R., §§ 4.85, 4.86 Tables VI and VIa, they show hearing no 
worse than Level VIII in the right ear and Level VII in the 
left ear.  When these findings are applied to the criteria 
set out in 38 C.F.R., § 4.85, Table VII, they yield a 
disability rating of 40 percent, but no higher. 

In light of the evidence of record, the veteran's bilateral 
sensorineural hearing loss is currently rated in accordance 
with his present level of ratable disability, as set forth in 
applicable hearing schedule criteria.  38 C.F.R., § 4.85, DC 
6100, Table VII.

In numerous documents of record the veteran states the 
severity of his hearing loss merits a higher rating.  
Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as the 
severity of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, while the veteran's lay 
assertions have been considered they do not outweigh the 
medical evidence of record, which shows that the criteria for 
a rating in excess of 40 percent for bilateral hearing loss 
disability have not been met.  Gilbert v. Derwinski, 1 Vet. 
App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.85, DC 6100.

As the criteria for assignment of the next higher 50 percent 
rating are not met, the criteria for an even higher rating 
are likewise not met. 

The Board is cognizant of, and indeed, sympathetic to the 
veteran's argument pertaining to the difficulties he has 
experienced associated with his hearing loss.  For purposes 
of rating disabilities which arise out of a service connected 
hearing loss, however, the Board is restricted to a 
mechanical application of the rating schedule to the numeric 
values found.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board has considered whether the veteran's hearing loss 
disability picture warrants a compensable rating on an 
extraschedular basis.  Regulation permits extra-schedular 
rating when "the schedular evaluations are found to be 
inadequate ... [because] the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The rating schedule, however, is meant to 
compensate for the average impairment in civil occupations 
generally resulting from disability.  38 C.F.R. § 3.321.  In 
this case, the veteran has presented no evidence that would 
indicate that there exist such factors as marked interference 
with employment or frequent periods of hospitalization 
resulting from his service-connected bilateral hearing loss 
disability.  Likewise, the veteran does not have an 
exceptional pattern of hearing impairment as defined in 38 
C.F.R. § 4.86.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine at L5-S1 is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss is denied.







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


